internal_revenue_service number release date index number ------------------------------------------- ---------------------------------- ---------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number -------------------- refer reply to cc ita b05 plr-105095-14 date date ty ------- legend taxpayer owner buyer purchase_price deferred_amount dollar_figurex tax_year dear -------------- ------------------------------------------------------------- ---------------------------- ------------------------- ---------------- ---------------- ------------ ------- this is in response to your request for a private_letter_ruling dated date on behalf of taxpayer a subchapter_s_corporation taxpayer requests a ruling from the service granting consent to revoke an election out of the installment_method under sec_453 of the internal_revenue_code code for reporting gain realized from the sale of assets during tax_year facts taxpayer owned a pharmacy owner owned all of the stock in taxpayer and was the principal pharmacist at the pharmacy owner decided that he would retire and sell the pharmacy in tax_year taxpayer entered into a contract to sell all of its assets in the pharmacy to buyer for purchase_price buyer paid dollar_figurex in cash immediately and issued a 15-year promissory note to taxpayer for deferred_amount in preparing taxpayer’s tax_return for tax_year owner determined that taxpayer would elect out of installment_sale treatment by reporting the entire gain from the asset sale on taxpayer’s return for tax_year plr-105095-14 taxpayer now requests a ruling to permit a revocation of the election out of the installment_method law and analysis sec_453 of the code provides that a taxpayer shall report income from an installment_sale under the installment_method however sec_453 provides that the installment_method will not apply to a disposition if the taxpayer elects to not have the installment_method apply to such disposition sec_15a_453-1 of the temporary regulations provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which an installment_sale occurs will be considered to have made an effective election sec_453 provides that a taxpayer who has elected out of the installment_method may revoke that election only with the consent of the secretary sec_15a_453-1 provides that generally an election out is irrevocable an election out may be revoked only with the consent of the internal_revenue_service a revocation which is retroactive will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in this case taxpayer has submitted factual information indicating that granting its request for a ruling will not result in the avoidance of federal income taxes moreover none of the taxable years in which any affected payment was received is closed conclusion based on the information submitted and the representations made taxpayer is granted permission to revoke its election out of the installment_method for the tax_year sale of the assets permission to revoke the election is granted for the period that end sec_75 days after the date of this letter taxpayer must file an amended federal_income_tax return for tax_year and any other previously-filed returns on which a portion of the gain from the sale is reportable under the installment_method and attach this letter to such amended returns caveats except as expressly provided above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied concerning taxpayer's eligibility to use plr-105095-14 the installment_method under sec_453 and the regulations thereunder and the amount of gain on the asset sale reported on the installment_method the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination you must attach a copy of this letter to any income_tax return to which it is relevant if you file your returns electronically you may satisfy this requirement by attaching a statement to the returns that provide the date and the control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely amy j pfalzgraf senior counsel branch office_of_chief_counsel income_tax accounting cc
